COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:       Madhusudan Shah v. Sodexo Services of Texas Limited Partnership

Appellate case number:     01-15-00141-CV

Trial court case number: 2014-20678

Trial court:               55th District Court of Harris County

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the final judgment in the above-referenced case, any post-
judgment motion(s), any orders on post-judgment motions, and the notice of appeal. See TEX. R.
APP. P. 34.5(c)(1).

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s signature:


Date: October 15, 2015